Exhibit 10.1 SEPARATION AND ADVISOR AGREEMENT THIS SEPARATION AND ADVISOR AGREEMENT (the “ Agreement ”) is made and entered into this 13th day of November, 2015, by and between Bridgeline Digital, Inc. including its purchasers, successor and assigns (“ Bridgeline ” or the “ Company ”) and Mr. Thomas Massie (“ M r . Massie ” and, collectively with Bridgeline, the “ Parties ”). This Agreement will become effective on the eighth (8th ) day after Mr. Massie signs it, so long as he does not revoke it as set forth in Paragraph 15(c) below (the “ Effective Date ”). WHEREAS, Mr. Massie has expressed his intention to resign as the President and Chief Executive Officer, and as a Board Member of the Company; WHEREAS, Bridgeline and Mr. Massie are parties to an employment contract dated October 1, 2001 (the “ Employment Contract ”) that, among other things, sets forth their respective rights and obligations with respect to Mr. Massie’s separation from the Company; WHEREAS, except for those terms expressly delineated in Paragraph 17 below, the Parties desire to supersede the terms and conditions of the Employment Contract with those set-forth in this Agreement. NOW, THEREFORE, for good and valuable consideration (including, but not limited to, the covenants and agreements hereinafter set forth), the receipt and sufficiency of which hereby are acknowledged, the Parties agree as follows: 1.
